DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-88, 90, 91, and 95-100 have been cancelled.  Claims 89, 92, 94, 102, 103, 108, and 109 have been amended. Claims 110-115 are new.
	Claims 89, 92-94, and 101-115 are pending and under examination.

2.	 The objections to the claim listing and claim 89 are withdrawn in response to the amendments filed on 6/17/2022.
The rejection of claims 102 and 103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to make the claims independent.
The rejection of claim 94 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to make claim 94 dependent upon claim 93.
The rejection of claims 102 and 103 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to make the claims independent.



Maintained Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 89, 92-94, 101-108, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (J. Am. Chem. Soc., 2014, 136: 9252-9255), in view of Geihe et al. (Proc. Natl. Acad. Sci. USA, 2012, 109: 13171-13176), as evidenced by Lim et al. (J. Am. Chem. Soc., 1999, 121: 5633-5639).
	Blake et al. teach hydrophilic cationic poly([Symbol font/0x61]-aminoesters) obtained by organocatalytic ring-opening polymerization (OROP), wherein the poly([Symbol font/0x61]-aminoesters) are suitable for gene delivery, and wherein the cationic poly([Symbol font/0x61]-aminoesters) are set forth by the formula below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(See Abstract; p. 9252; paragraph bridging p. 9253 and 9254; p. 9254, column 1).  As evidenced by Lim et al., polyesters comprising secondary amine groups (i.e., such as the ones taught by Blake et al.) undergo self-destruction upon pH increase due to the deprotonation of the amine groups, i.e., pH-sensitive immolative (claim 89) (p. 5635, Scheme 1; p. 5636, column 2).  
	Blake et al. do not teach a lipophilic polymer domain (claim 89).  Geihe et al. teach using OROP to introduce lipophilic polymer domains into hydrophilic cationic polymers to obtain amphipathic block copolymers comprising a first lipophilic bloc and a second cationic polymer bloc, where introducing the lipophilic bloc facilitates nucleic acid (such as siRNA) packing into nanoparticles and cellular entry.  The first lipophilic bloc (or lipophilic polymer domain) is set forth by formula below wherein R’ could be phenyl, R is dodecyl, and “n” is 0-19:

    PNG
    media_image2.png
    124
    179
    media_image2.png
    Greyscale
(see p. 13172; p. 13173, Table 1; see Supporting Information, Table S1).  Based on these teachings, one of skill in the art would have found obvious to modify the hydrophilic cationic poly([Symbol font/0x61]-aminoesters) of Blake et al. by introducing the lipophilic bloc taught by Geihe et al. to achieve the predictable result of obtaining a pharmaceutical composition comprising nanoparticles containing an siRNA and an amphipathic block copolymer suitable for siRNA delivery to cells (claims 104-108).  By following the teachings in the prior art, one of skill in the art would have obtained a polyplex comprising a cationic amphipathic polymer as claimed, wherein ring A (or R1A) is benzyl/phenyl; L1 is -CH2-O- or -O-; LP1 is the lipophilic polymer domain set forth by formula above; IM is 
    PNG
    media_image3.png
    34
    96
    media_image3.png
    Greyscale
 wherein “n” is 87; R1A is phenyl; LP2 is a bond; R2A is H; L2 is -O-; and z1-z5 are 1 (claims 89, 92-94, 101, and 110).
	Blake et al. do not teach that z1 is 2 nor do they teach “z2” values of 2-40 (claims 89, 102, and 103).  However, Geihe et al. teach varying the number of cationic and lipophilic monomers between 3-19 and 0-19, respectively, to determine the optimal conditions for transfection and teach that shorter lengths are better than the longer ones (see p. 13172, Fig. 1; p. 13173, Table 1; p. 13174, column 1; p. 13176, paragraph bridging columns 1 and 2).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the number of monomers within the ranges taught by Geihe et al. with the reasonable expectation that doing so would identify the lengths optimal for transfection.  By doing so one of skill in the art would have obtained amphipathic block copolymers wherein “n”/”z1” are 0-19 and “n2”/”z2” are 3-19 (claim 102).  While claim 103 specifically recites that z1 and z2 are 13 and 11, respectively, it is noted that there is no evidence of record that specifically using these values leads to unexpected results.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Claim 89 recites that one CART comprises z2 copies of poly([Symbol font/0x61]-aminoester) and wherein z2 is 2-50, i.e., CART comprises 2-50 molecules of poly([Symbol font/0x61]-aminoester) oligomer.  One of skill in the art would have found it an obvious variation to obtain oligomers comprising 2-6 monomers and use these oligomers at 2 copies to achieve the predicable result of obtaining poly([Symbol font/0x61]-aminoester) wherein the number of monomers is within the 3-19 range.
The cited prior art teaches benzyl and phenyl as R1A and not the ones recited in claims 92 and 103.  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of unexpected results when using the claimed R1A over benzyl or phenyl.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 89, 92-94, 101-109, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. taken with Geihe et al. as evidenced by Lim et al., in further view of Wilson et al. (ACS Nano, 2013, 7: 3912-3925).
The teachings of Blake et al. and Geihe et al. are applied as above for claims 89, 92-94, 101-108, and 110.  Blake et al. and Geihe et al. do not teach that the nanoparticle comprise a vaccine and an immunoadjuvant (claim 109).  Wilson et al. teach that pH-responsive nanoparticles comprising cationic amphipathic copolymers developed for siRNA delivery could also be used for the delivery of vaccines and CpGs (see Abstract).  Modifying Blake et al. and Geihe et al. by replacing the siRNA with a vaccine and CpGs would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for immunization.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
6.	The arguments that Blake does not provide a reasonable expectation of success and unpredictability are not found persuasive because they are just arguments not supported by any evidence.  The fact that Blake provides no experimental data does not constitute evidence for lack of reasonable expectation of success.  The cited prior art provides the motivation to modify Blake to achieve a predictable result.

The applicant argues that the Waymouth Declaration provides evidence that Blake’s polymer is unstable, having a half-life of about 2 minutes under physiological conditions.  This Waymouth Declaration has been previously considered but not found persuasive for the reasons set forth in the non-final Office action of 12/22/2021.
The applicant argues that the concerned with the rapid degradation  of poly(aminoesters) stands as Lim’s polymers have a half-life of 2 h and about 4 h when complexed to DNA, while Lynn’s polymers have a half-life of 4-5 h.
However, both Lim and Lynn teach that the polymers degrade more slowly when complexed with DNA.  Both Lim and Lynn teach that the polymers form strong complexes with DNA, which complexes are stable enough for transfection (see Lim, Abstract, paragraph bridging p. 5637 and 5638, p. 5638-5639; see Lynn, p. 10764, column 1, p. 10766, column 1, p. 10767, column 1, second full paragraph).  Consistent with Lim and Lynn, the specification teaches that complexation with nucleic acids results in increased stability ([see 0435]). 
Furthermore, Geihe teaches that adding hydrophobic side chains facilitates packing into nanoparticles which are internalized within minutes before substantial degradation occurs (see p. 13172, column 1; p. 13173, column 1, first full paragraph).  
Based on the teachings in the prior art, one of skill in the art would have reasonably expected that modifying Blake’s polymer by introducing lipophilic polymer domains would result in an amphipathic polymer capable of complexing nucleic acids into nanoparticles stable enough to mediate efficient transfection.  
For these reasons, the argument that one of skill in the art would have lacked a reason to modify Blake is not found persuasive.  

The applicant argues that Geihe only teaches optimization with respect to the guanidinium-rich oligocarbonates, which were the first molecules to be studies as co-oligomers with lipophilic domains.  The applicant argues that Geihe does not teach how to modify a structurally different polymer such as the one taught by Blake.
This is not found persuasive.  Using OROP to modify Blake’s polymer with a lipophilic bloc would have only entailed routine experimentation.  Furthermore, Geihe determines the optimal conditions for transfection by varying the number of cationic and lipophilic monomers in the cationic and lipophilic blocks, respectively.  Geihe teaches that the optimization could be extrapolated to other polymers that could be obtained via OROP (see paragraph bridging p. 13171 and 13172; p. 13175, paragraph bridging columns 1 and 2).  Since the block co-polymer taught by Blake and Geihe is obtained via OROP and comprises a cationic and a lipophilic block, one of skill in the art would have reasonably concluded that the optimization conditions taught by Geihe could be extrapolated to this polymer.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, using routine optimization is suggested by the cited prior art.

The applicant argues that Geihe and Lynn provide evidence of unpredictability in forming complexes small enough to enter cells via endocytosis.
However, neither Geihe nor Lynn teaches or suggests unpredictability.  While Geihe teaches a wide size distribution 200 nm to 1.5 [Symbol font/0x6D]m, Geihe teaches that simple filtration could be used to isolate the smaller sizes ([Symbol font/0x3C] 200 nm); Geihe also teaches that the size could be further optimized by varying the N/P ratio (see p. 13173, paragraph bridging columns 1 and 2).  Lynn teaches that polymers 1-3 form nanoparticles of 50-200 nm; while the nanoparticles formed by polymers 1 and 2 tend to aggregate due to low [Symbol font/0x7A]-potential over a period of hours, polymers 1-3 are all taught as suitable for transfection upon optimization (see paragraph bridging p. 10765 and 10766; p. 10767, column 1, second full paragraph).  
The prior art provides the motivation and reasonable expectation of success to arrive at the claimed cationic amphipathic polymer.  Further testing its potential as a transfection agent upon complexation with nucleic acids would have been obvious.  As held In re Peterson, 315 F.3d 1325, 1329-30, there is “a normal desire of scientists or artisans to improve upon what is already generally known”.  

The applicant argues that Blake and Lim fail to teach or suggest the unexpected properties described in §11 and 12 of the Waymouth Declaration.  The applicant argues that it was unexpected that a polymer having a half-life of minutes to form a complex with nucleic acids stable enough for transfection with higher efficiency than copolymers of similar structure and cationic charge having much longer half-lives.
This is not found persuasive.  Firstly, that a polymer having a half-life of minutes would form a complex with a nucleic acid stable enough for efficient transfection was reasonably expected from the teachings in the cited prior art (see above).  Secondly, compounds 13 and 14 do not have a structure similar to compound 7; they have non-immolative cationic blocks, which are distinct from the self-immolative cationic block of compound 7 (see McKinley, PNAS, 2017, E448-E456, cited on the IDS filed on 4/28/2020; p. E450, Fig. 2B).  Thirdly, the comparison to compounds 13 and 14 is not material to the rejection.  Again, the rejection is based on a primary reference already teaching a self-immolative polymer having the same structure as the self-immolative cationic polymer block of compound 7.  As acknowledged by the applicant and as disclosed by the specification (see [0358]; [0360]; [0432]), transfection efficiency/cytosol delivery are imparted by the cationic polymer block itself.  Thus, these properties are inherent to Blake’s polymer.  By following the teachings and suggestions in the prior art, one of skill in the art would have necessarily obtained a self-immolative copolymer having the same properties with respect to transfection/cytosol delivery as compound 7.

The examiner appreciates the clarifying comments provided by the applicant with respect to the Waymouth Declaration.

New Rejections
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 89, 92-94, 101-109, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. taken with both Geihe et al. and Wilson et al. as evidenced by Lim et al., in further view of Petsch et al. (Nature Biotechnology, 2012, 30: 1210-1216).
The teachings of Blake et al., Geihe et al., and Wilson et al. are applied as above for claims 89, 92-94, 101-109, and 110.  Blake et al., Geihe et al., and Wilson et al. do not teach an mRNA vaccine (claims 111-115).  Petsch et al. teach mRNA vaccines, where the mRNA vaccines allow rapid vaccine adaptation to the current circulating viral strains (see Abstract; p. 1210, paragraph bridging columns 1 and 2; p. 1215; p. 1216, column 1).  Modifying Blake et al., Geihe et al., and Wilson et al. by using an mRNA encoding the antigen would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for immunization.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633